OPINION

Per Curiam:

The appellant pleaded guilty to a charge of ex-felon in possession of a firearm, a violation of NRS 202.360. On this appeal from the denial of a post-conviction petition for a writ of habeas corpus, he challenges his custodial interrogation, fingerprinting and the constitutionality of NRS 202.360.
We have chosen not to appoint counsel in this proper person appeal or require any briefing of the issues raised as the appeal is without merit.
Since the appellant pleaded guilty to the charge and there is no indication in the record that the plea was either involuntary or made without assistance of counsel, collateral attack of the conviction is precluded. Any errors are superseded by the plea of guilty. Hall v. Warden, 83 Nev. 446, 434 P.2d 425 (1967); Powell v. Sheriff, 85 Nev. 684, 462 P.2d 756 (1969); Mathis v. Warden, 86 Nev. 439, 471 P.2d 233 (1970).
We have previously considered and rejected a challenge to the constitutionality of NRS 202.360. Hardison v. State, 84 Nev. 125, 437 P.2d 868 (1968).
The order of the district court is affirmed.